







FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT dated October 23, 2018 (this “Amendment”) is entered into among
Aaron’s, Inc., a Georgia corporation (the “Borrower”), the Guarantors, the
Lenders party hereto and SunTrust Bank, as Administrative Agent. All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Lenders and SunTrust Bank, as Administrative Agent,
Swingline Lender and Issuing Bank, entered into that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement dated as of September 18, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, on the Effective Date there was an advance under the Term Loan A to the
Borrower in an aggregate principal amount of $100,000,000 (of which $87,500,000
is outstanding as of the date hereof as a result of amortization);
WHEREAS, the Borrower has requested that an additional Term Loan be made to the
Borrower in an aggregate principal amount of $137,500,000 (the “Additional Term
Loan A Advance”);
WHEREAS, the Borrower has requested certain other amendments to the Credit
Agreement; and
WHEREAS, the Additional Term Loan A Advance Lenders (as defined below) have
agreed to provide the Additional Term Loan A Advance and the Lenders (by act of
Required Lenders) have agreed to provide such requested amendments, subject to
the terms and conditions of this Amendment;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Introductory Paragraph and Recitals. The above introductory paragraph and
recitals of this Amendment are incorporated herein by reference as if fully set
forth herein.


2.    Additional Term Loan A Commitments. The Lenders providing the Additional
Term Loan A Advance (each, an “Additional Term Loan A Advance Lender” and
together, the “Additional Term Loan A Advance Lenders”) hereby agree to advance
to the Borrower on the First Amendment Effective Date their respective portion
of the Additional Term Loan A Advance under the Term Loan A, with the aggregate
principal amount of all such advances not to exceed $137,500,000. After giving
effect to the Additional Term Loan A Advance, each Lender’s portion of the Term
Loan A Commitment of the outstanding Term Loan A shall be as set forth on
Schedule 1.1(b) attached hereto. Each Lender agrees that the Borrower shall make
amortization payments in accordance with Section 2.10(c) of the Credit Agreement
after giving effect to this Amendment. For purposes of clarity, the parties
hereto agree that this Amendment and the Additional Term Loan A Advance shall
not affect any amortization payments due prior to the First Amendment Effective
Date.
3.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    The second paragraph in the recitals to the Credit Agreement is amended
by replacing clause (c) thereof with the text “(c) the provision of a Term Loan
A in an aggregate principal amount of $100,000,000 on the Effective Date, with
an additional advance under the Term Loan A in the amount of $137,500,000 on the
First Amendment Effective Date (when taken together with the outstanding
principal amount of the Term


1

--------------------------------------------------------------------------------





Loan A as of the First Amendment Effective Date, resulting in an aggregate
outstanding principal amount of the Term Loan A of $225,000,000 as of the First
Amendment Effective Date);”
(b)    The following new definitions are added in the appropriate alphabetical
order to Section 1.1 of the Credit Agreement:
“Additional Term Loan A Advance” means the advance under the Term Loan A in the
aggregate principal amount of $137,500,000 on the First Amendment Effective
Date.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.    
“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.


“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.


“First Amendment” means that certain First Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement dated as of the First
Amendment Effective Date by and among the Borrower, the Guarantors identified
therein, the Lenders identified therein and the Administrative Agent.
“First Amendment Effective Date” means October 23, 2018.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(c)    The definition of “Fee Letter” in Section 1.1 of the Credit Agreement is
amended to read as follows:
“Fee Letter” shall mean each of (a) that certain letter agreement dated as of
August 10, 2017, by and between the Borrower, SunTrust Robinson Humphrey, Inc.
and the Administrative Agent, and (b) that certain letter agreement dated as of
October 16, 2018 by and between the Borrower, SunTrust Robinson Humphrey, Inc.
and the Administrative Agent, in each case setting forth certain fees applicable
to the revolving credit and term loan facilities described herein, either as
originally executed or as hereafter amended or modified.
(d)    The definition of “Pro Forma Basis” in Section 1.1 of the Credit
Agreement is amended by adding the text “(including any disposition of property
to a Delaware Divided LLC pursuant to a Delaware LLC Division)” immediately
following the text “asset sale”.  
(e)    The definition of “Maximum Incremental Facility Amount” in Section 1.1 of
the Credit Agreement is amended to read as follows:
“Maximum Incremental Facility Amount” shall mean the greater of (a) $250,000,000
and (b) an unlimited amount; provided, that, with respect to this clause (b),
immediately after giving effect to such Incremental Term Loans or Incremental
Revolving Commitments (tested solely on the date of funding of any Incremental
Term Loan or establishment of any Incremental Revolving Commitments) the Total
Debt to EBITDA Ratio as of the last day of the fiscal quarter of the Borrower
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b) shall not be greater than 2.50:1.00 after
giving effect to such Incremental Term Loans or


2

--------------------------------------------------------------------------------





establishment of such Incremental Revolving Commitments (in each case, assuming
the Revolving Commitments and any such Incremental Revolving Commitments are
fully drawn) on a Pro Forma Basis. Notwithstanding the foregoing, the Borrower,
the Administrative Agent and the Lenders hereby agree that (x) after giving
effect to the Additional Term Loan A Advance made on the First Amendment
Effective Date, the Dollar amount referenced in clause (a) of this definition
shall remain $250,000,000 and (y) the Additional Term Loan A Advance shall not
reduce the amount of clause (a) of this definition for purposes of determining
the amount of any requested increase in the Incremental Revolving Commitment or
new Incremental Term Loan, in each case, occurring after the First Amendment
Effective Date, pursuant to Section 2.25 of the Credit Agreement.
(f)    The definition of “Term Loan A Commitment” in Section 1.1 of the Credit
Agreement is amended to read as follows:
“Term Loan A Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make its portion of the Term Loan A pursuant to Section 2.5,
in a principal amount not exceeding the amount set forth with respect to such
Lender on Schedule 1.1(b). The aggregate outstanding principal amount of the
Term Loan A immediately prior to the First Amendment Effective Date was
$87,500,000. After giving effect to the First Amendment and the Additional Term
Loan A Advance, the aggregate outstanding principal amount of the Term Loan A on
the First Amendment Effective Date is $225,000,000.    
(g)    Section 2.1 of the Credit Agreement is amended by (i) replacing the “and”
immediately prior to clause (v) with the text “,” and (ii) adding a new clause
(vi) to read as follows:
; and (vi) each lender providing a portion of the Additional Term Loan A Advance
severally agrees to advance its portion of the Additional Term Loan A Advance to
the Borrower on the First Amendment Effective Date in a principal amount not
exceeding such Lender’s commitment therefore as set forth on Schedule 1.1(b)
attached hereto in accordance with Section 2.5.
(h)    Section 2.5 of the Credit Agreement is amended in its entirety to read as
follows:
Term Loan A Commitment. Immediately prior to the First Amendment Effective Date,
the aggregate outstanding principal amount of the Term Loan A was $87,500,000.
Subject to the terms and conditions set forth in this Agreement, on the First
Amendment Effective Date, each Lender providing a portion of the Additional Term
Loan A Advance severally agrees to make an advance in the amount of its Pro Rata
Share of the $137,500,000 being advanced to the Borrower on the First Amendment
Effective Date in an amount not to exceed its commitment with respect thereto as
set forth on Schedule 1.1(b) (and, to the extent necessary such that the portion
of such extended Term Loans held by such Lender equals such Lender’s Term Loan A
Commitment, make additional advances and/or permit the reallocation of its Term
Loans among the other Lenders holding Term Loan A Commitments (such term loan
after giving effect to the Additional Term Loan A Advance and any new Term Loans
advanced pursuant to this Section 2.5, collectively, the “Term Loan A”). The
Term Loan A may be, from time to time, a Base Rate Loan or a Eurodollar Loan or
a combination thereof.
(i)    The second sentence of Section 2.9(a) of the Credit Agreement is amended
in its entirety to read as follows:
The Term Loan A Commitments in effect on the Effective Date terminated on the
Effective Date upon the making of the initial Term Loan A pursuant to Section
2.5. The Term Loan A Commitments to be advanced on the First Amendment Effective
Date shall terminate on the First Amendment Effective Date upon the making of
the Additional Term Loan A Advance pursuant to Section 2.5.
(j)    The amortization table in Section 2.10(c) of the Credit Agreement is
amended in its entirety to read as follows:


3

--------------------------------------------------------------------------------





Payment Dates
Principal Payment Amount
December 31, 2019
$5,625,000
March 31, 2020
$5,625,000
June 30, 2020
$5,625,000
September 30, 2020
$5,625,000
December 31, 2020
$5,625,000
March 31, 2021
$5,625,000
June 30, 2021
$5,625,000
September 30, 2021
$5,625,000
December 31, 2021
$5,625,000
March 31, 2022
$5,625,000
June 30, 2022
$5,625,000
Maturity Date
Remaining principal balance
of the Term Loan A



(k)     Section 2.13(a) of the Credit Agreement is amended by inserting the text
“, including any disposition of property to a Delaware Divided LLC (other than a
Delaware Divided LLC which is a Loan Party) pursuant to a Delaware LLC Division”
immediately following to the text “(or series of related asset sales”.
(l)    Section 2.17 of the Credit Agreement is amended in its entirety to read
as follows:


Section 2.17    Inability to Determine Interest Rates
(a)    If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower, absent manifest error) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining LIBOR for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (y) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Borrowing for which a Notice of Revolving Borrowing or Notice of
Conversion/Continuation has previously been given that it elects not to borrow
on such date, then such Borrowing shall be made as a Base Rate Borrowing.


(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)


4

--------------------------------------------------------------------------------





(i) above have not arisen but the supervisor for the administrator of LIBOR or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Notwithstanding anything to
the contrary in Section 10.2, such amendment shall become effective upon
execution thereof by the Borrower and the Administrative Agent without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (a)(ii) above, only to the extent LIBOR for
the applicable currency and/or such Interest Period is not available or
published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Revolving Borrowing or Notice of Swingline Borrowing
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing; provided, that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.


(m)    Section 4.12 of the Credit Agreement is amended by (i) adding the text
“(a)” immediately prior to the first sentence therein and (ii) inserting a new
clause (b) immediately following the final sentence therein to read as follows:


(b)    As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.


(n)    Section 5.2 of the Credit Agreement is amended by (i) deleting the text
“and” in clause (d) therein, (ii) replacing the text “(e)” with the text “(f)”
and (iii) inserting a new clause (e) immediately prior to clause (f) to read as
follows:


(e)    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and
(o)    The first paragraph in Section 5.9 of the Credit Agreement is amended in
its entirety to read as follows:
The Borrower will use the proceeds of all Loans (a) advanced prior to the First
Amendment Effective Date (i) as an extension and continuation of Indebtedness
owing under this Agreement on the Effective Date and to pay fees and expenses
related thereto, (ii) to finance working capital needs, (iii) to refinance
existing debt (including, without limitation, (x) the remaining principal amount
of the term loan and accrued and unpaid interest thereon owing under the
Existing Credit Agreement and (y) to pay down to zero the principal amount of
all outstanding Indebtedness owing under the Dent-A-Med Credit Agreement as of
the Effective Date), (iv) to finance Permitted Acquisitions and (v) for other
general corporate purposes of the Borrower and its Subsidiaries, in each case,
not in contravention of any law or Loan Document and (b) advanced on the First
Amendment Effective Date (i) to repay the outstanding Revolving Loans (without
any reduction in the Revolving Commitment in connection therewith), (ii) to pay
related transaction fees and expenses, and (iii) for other general corporate
purposes of the Borrower and its Subsidiaries not in contravention of any law or
Loan Document. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that


5

--------------------------------------------------------------------------------





would violate any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulations T, U or X. All Letters of Credit will be
used for general corporate purposes.
(p)    Section 5.10 of the Credit Agreement is amended by inserting the text
“(including, without limitation, upon the formation of any Subsidiary that is a
Delaware Divided LLC)” immediately following the text “acquired or formed”.     
(q)    Section 7.3(a) of the Credit Agreement is amended by inserting the text
“and including, in each case, pursuant to a Delaware LLC Division)” immediately
following the text “(in each case, whether now owned or hereafter acquired”.
(r)    Section 7.3(b) of the Credit Agreement is amended in its entirety to read
as follows:
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than (i) businesses of the type conducted by the
Borrower and its Subsidiaries on the Effective Date and businesses reasonably
related thereto, including but not limited to the business of leasing and
selling furniture, consumer electronics, computers, appliances and other
household goods and accessories inside and outside of the United States of
America, through both independently-owned and franchised stores, providing
lease-purchase solutions, credit and other financing solutions to customers for
the purchase and lease of such products, the manufacture and supply of furniture
and bedding for lease and sale in such stores, and the provision of virtual
rent-to-own programs inside and outside of the United States of America
(including but not limited to point-of-sale lease purchase programs), and (ii)
any other ancillary businesses which are complementary to the business of the
Borrower and its Subsidiaries as conducted as of the Effective Date and that
generally provide goods or services to the same types of consumers serviced by
the businesses of the Borrower and its Subsidiaries as of the Effective Date.
(s)    Section 7.6 of the Credit Agreement is amended by inserting the text
“(including any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division)” immediately following the text “or otherwise dispose
of”.
(t)    Article X of the Credit Agreement is amended to include a new Section
10.17 to read as follows:
Section 10.17    Certain ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the later of (A) the First
Amendment Effective Date and (B) the date such Person became a Lender party
hereto, to, and (y) covenants, from the later of (A) the First Amendment
Effective Date and (B) the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for


6

--------------------------------------------------------------------------------





certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the later of (A) the First Amendment Effective Date and (B) the
date such Person became a Lender party hereto, to, and (y) covenants, from the
later of (A) the First Amendment Effective Date and (B) the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:


(i)    none of the Administrative Agent, the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and




7

--------------------------------------------------------------------------------





(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.


The representations set forth in this Section 10.17(b)(ii)-(v) are intended to
comply with the Department of Labor’s regulation Sections 29 C.F.R. 2510.3-21(a)
and (c)(1) as promulgated on April 8, 2016 (81 Fed. Reg. 20,997), and if such
regulations are no longer in effect, these representations shall be deemed to be
no longer in effect.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
(u)    Schedule 1.1(b) to the Credit Agreement is amended in its entirety to
read as Schedule 1.1(b) attached hereto.
4.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent in each case in a manner reasonably
satisfactory to the Administrative Agent and each Lender:
(a)    Amendment. Receipt of a counterpart of this Amendment duly executed by
each of the Loan Parties, the Lenders and the Administrative Agent.
(b)    Amendments to Loan Facility Documents. The Loan Facility Agreement and
the other Loan Facility Documents shall have been amended and restated in a
manner reasonably satisfactory to the Administrative Agent.
(c)    Secretary’s Certificates. Receipt by the Administrative Agent of a
certificate of the Secretary or Assistant Secretary of each Loan Party,
substantially in the form of Exhibit 3.1(b)(iv) to the Credit Agreement,
certifying that there has been no change to its articles of incorporation or
other charter document and its bylaws or operating agreement, as applicable
since the Effective Date (except as may be detailed in such certificate and, in
the event of any such changes, such certificate shall attach such articles of
incorporation, other charter document, bylaws or operating agreement recently
certified by the applicable Governmental Authority and/or officer of the
Borrower or such Guarantor, as applicable), and attaching resolutions of its
board of directors (or equivalent governing body), authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to which
it is a party and certifying the name, title and true signature of each officer
of such Loan Party executing the Loan Documents to which it is a party.
(d)    Good Standing Certificates. Receipt by the Administrative Agent of
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of incorporation of such Loan Party.
(e)    Legal Opinion. Receipt by the Administrative Agent of a favorable written
opinion of Kilpatrick Townsend & Stockton LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each of the Lenders,


8

--------------------------------------------------------------------------------





and covering such matters relating to the Loan Parties, this Amendment and the
other Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request.
(f)    Notice of Borrowing. Receipt by the Administrative Agent of a duly
executed Notice of Borrowing.
(g)    Disbursement Agreement. Receipt by the Administrative Agent of a duly
executed funds disbursement agreement, together with a report setting forth the
sources and uses of the proceeds hereof.
(h)    Solvency. Receipt by the Administrative Agent of a solvency certificate,
dated as of the First Amendment Effective Date and signed by the chief financial
officer of Borrower, confirming that the Borrower is Solvent, and the Borrower
and its Subsidiaries on a consolidated basis, are Solvent before and after
giving effect to the funding of the Additional Term Loan A Advance and any
Revolving Loans and any other extensions of credit on the First Amendment
Effective Date and the consummation of the other transactions contemplated
herein.
(i)    Representations and Warranties. At the time of and immediately after
giving effect to this Amendment on the First Amendment Effective Date, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects); provided, that to the extent such
representation or warranty relates to a specific prior date, such representation
or warranty shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects) only as of such specific prior date.
(j)    Fees and Attorney Costs. Receipt by the Administrative Agent of all fees
and other amounts due and payable on or prior to the First Amendment Effective
Date, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent.
5.    Reallocation and Restatement of Loans and Commitments. On the date of this
Amendment, the Loans outstanding under the Credit Agreement immediately prior to
the effectiveness of this Amendment, and the Commitments existing under the
Credit Agreement immediately prior to the effectiveness of this Amendment, in
each case, shall be reallocated and restated among the Lenders party to the
Credit Agreement so that, after giving effect to this Amendment and the funding
of the Additional Term Loan A Advance on the First Amendment Effective Date, the
Lenders party to the Credit Agreement have the Commitments as set forth on
Schedule 1.1(b) attached hereto. The parties hereto agree that the Borrower, the
Lenders and the Administrative Agent shall effect such assignments, prepayments,
borrowings, reallocations and restatements as are necessary (including by
pursuant to a cashless settlement mechanism approved by the Borrower, any Lender
and the Administrative Agent) to effectuate the modifications to the Classes of
Commitments and Loans as contemplated in this Amendment.
6.    Miscellaneous.
(a)    This Amendment shall be deemed to be, and is, a Loan Document.
(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, (iii) affirms all of its obligations under the Loan Documents, (iv)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (v) agrees that this Amendment shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.
(c)    Effective as of the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.


9

--------------------------------------------------------------------------------





(d)    Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders that as of the First Amendment Effective
Date after giving effect to this Amendment:
(i)    such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;
(ii)    this Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);
(iii)    no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment, other than such consents, approvals or
authorizations that have been obtained;
(iv)    no Default or Event of Default exists; and
(v)     since the date of the audited financial statements of the Borrower
described in Section 4.4 of the Credit Agreement, there has been no changes with
respect to the Borrower and its Subsidiaries which has had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.
(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment by telecopy, pdf or other similar electronic transmission
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.
(f)    This Amendment shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.


[Signature pages follow]


















































10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:                    AARON’S, INC.
By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Chief Financial Officer and President of Strategic Operations


GUARANTORS:                AARON INVESTMENT COMPANY
By:    /s/ Steven A. Michaels            
Name:    Steven A. Michaels
Title: Vice President and Treasurer




AARON’S LOGISTICS, LLC
By: AARON’S, INC., as sole Manager


By:     /s/ Steven A. Michaels            
Name:    Steven A. Michaels
Title: Chief Financial Officer and President of Strategic Operations




AARON’S PROGRESSIVE HOLDING COMPANY
By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: President and Treasurer




APPROVE.ME, LLC
AM2 ENTERPRISES, LLC
PROG LEASING, LLC
By:
PROGRESSIVE FINANCE HOLDINGS, LLC, Sole Manager

By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President














11

--------------------------------------------------------------------------------





PROGRESSIVE FINANCE HOLDINGS, LLC


By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President    
    


WOODHAVEN FURNITURE INDUSTRIES, LLC




By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President    




NPRTO ARIZONA, LLC
NPRTO CALIFORNIA, LLC
NPRTO FLORIDA, LLC
NPRTO GEORGIA, LLC
NPRTO ILLINOIS, LLC
NPRTO MICHIGAN, LLC
NPRTO NEW YORK, LLC
NPRTO OHIO, LLC
NPRTO TEXAS, LLC
NPRTO MID-WEST, LLC
NPRTO NORTH-EAST, LLC
NPRTO SOUTH-EAST, LLC
NPRTO WEST, LLC


By:
PROG LEASING, LLC, Sole Manager



By:    /s/ Steven A. Michaels
Name:    Steven A. Michaels
Title: Vice President




DENT-A-MED INC.




By:    /s/ Mark Robertson
Name:    Mark Robertson
Title: Vice President and General Counsel




HC RECOVERY, INC.




By    /s/ Mark Robertson            
Name:    Mark Robertson
Title: Vice President and General Counsel








12

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:            SUNTRUST BANK,
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender




By: /s/ Tesha Winslow
Name: Tesha Winslow
Title: Director






LENDERS:                    Bank of America, N.A.,
as a Lender
By: /s/ Andrew Rossman
Name: Andrew Rossman
Title: VP




Branch Banking and Trust Company,
as a Lender
By: /s/ Bradley Sands
Name: Bradley Sands
Title: Vice President




FIFTH THIRD BANK,
as a Lender
By: /s/ Mary J. Ramsey
Name: Mary J Ramsey
Title: Senior Vice President


SYNOVUS BANK,
as a Lender
By: /s/ Lauren A. Falgiano
Name: Lauren A. Falgiano
Title: Senior Portfolio Manager






13

--------------------------------------------------------------------------------





CITIZENS BANK, N.A.,
as a Lender
By: /s/ Tyler Stephens
Name: Tyler Stephens
Title: Vice President




REGIONS BANK,
as a Lender
By: /s/ A. Barrett Daws
Name: A. Barrett Daws
Title: Vice President




JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Maria Riaz
Name: Maria Riaz
Title: Vice President




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Mark Hillhouse
Name: Mark Hillhouse
Title: Senior Vice President










































14

--------------------------------------------------------------------------------





SCHEDULE 1.1(b)


LENDER COMMITMENTS


 
Lender
Revolving
Commitment as of the Effective Date
Revolving Commitment as of the First Amendment Effective Date
Term Loan A
Commitment as of the Effective Date
Outstanding Principal Amount of the Term Loan A immediately prior to the First
Amendment Effective Date
Term Loan A Commitment with respect to the Additional Term Loan A Advance
Term Loan A Commitment as of the First Amendment Effective Date
SunTrust Bank
$64,957,264.96
$65,362,394.93
$16,239,316.24
$14,209,401.71
$22,556,945.46
$36,766,347.17
Bank of America, N.A.
$51,282,051.28
$51,601,890.76
$12,820,512.82
$11,217,948.72
$17,808,114.83
$29,026,063.55
Fifth Third Bank
$51,282,051.28
$51,601,890.76
$12,820,512.82
$11,217,948.72
$17,808,114.83
$29,026,063.55
Regions Bank
$51,282,051.28
$51,601,890.76
$12,820,512.82
$11,217,948.72
$17,808,114.83
$29,026,063.55
Branch Banking & Trust Company
$51,282,051.28
$51,601,890.76
$12,820,512.82
$11,217,948.72
$17,808,114.83
$29,026,063.55
JPMorgan Chase Bank, N.A.
$41,025,641.02
$41,281,512.61
$10,256,410.26
$8,974,358.98
$14,246,491.86
$23,220,850.84
Citizens Bank
$41,025,641.02
$41,281,512.61
$10,256,410.26
$8,974,358.98
$14,246,491.86
$23,220,850.84
HSBC Bank USA, National Association
$30,769,230.77
$30,961,134.45
$7,692,307.69
$6,730,769.23
$10,684,868.90
$17,415,638.13
Synovus Bank
$17,094,017.11
$14,705,882.36
$4,273,504.27
$3,739,316.24
$4,532,742.58
$8,272,058.82
Total:
$400,000,000.00
$400,000,000.00
$100,000,000.00
$87,500,000.00
$137,500,000.00
$225,000,000.00







15